Name: 2005/5/EC: Commission Decision of 27 December 2004 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2005 to 2009 (notified under document number C(2004) 5264)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  technology and technical regulations;  means of agricultural production;  agricultural policy;  research and intellectual property
 Date Published: 2005-01-05; 2005-10-14

 5.1.2005 EN Official Journal of the European Union L 2/12 COMMISSION DECISION of 27 December 2004 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2005 to 2009 (notified under document number C(2004) 5264) (Text with EEA relevance) (2005/5/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 20(3)(4) and (5) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 20(3)(4) and (5) thereof, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (3), and in particular Article 16(3)(4) and (5) thereof, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed (4), and in particular Article 20(4)(5) and (6) thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (5), and in particular Article 26(3)(4) and (5) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (6), and in particular Article 43(3)(4) and (5) thereof, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (7), and in particular Article 20(3)(4) and (5) thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (8), and in particular Article 23(3)(4) and (5) thereof, Whereas: (1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC provide for the necessary arrangements to be made by the Commission for Community comparative trials and tests of seed and propagating material. (2) The technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry. (3) A call for projects for the carrying out of those trials and tests was published on 21 June 2004 on the Internet site of the Community institutions (9). (4) The proposals have been assessed according to the selection and awarding criteria set out in the call for projects. The projects, the bodies responsible for the carrying out of tests and the eligible costs as well as the maximum Community financial contribution corresponding to 80 % of the eligible costs should be established. (5) Community comparative trials and tests should be carried out in the years 2005 to 2009 on seeds and propagating material harvested in 2004, and the details of such trials and tests, the eligible costs as well as the maximum Community financial contribution should also be set out yearly by an agreement signed by the authorising officer of the Commission and the body responsible for carrying out of trials. (6) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, on condition that the necessary appropriations are available. (7) Adequate representativity of the samples included in the trials and tests should be ensured, at least for certain selected plants. (8) Member States should participate in the Community comparative trials and tests, in so far as seeds of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom. (9) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Community comparative trials and tests shall be carried out in the years 2005 to 2009 on seeds and propagating material of the plants listed in the Annex. The eligible costs as well as the maximum Community financial contribution for the trials and tests for 2005 shall be as set out in the Annex. The details of the trials and tests are set out in the Annex. Article 2 In so far as propagating and planting material of the plants listed in the Annex is usually reproduced or marketed in their territories, the Member States shall take samples of this material and make them available to the Commission. Article 3 Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2006 to 2009. The maximum Community financial contribution corresponding to 80 % of the eligible costs of a trial or test continued on this basis shall not exceed the amount specified in the Annex. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Commission Directive 2004/55/EC (OJ L 114, 21.4.2004, p. 18). (2) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (3) OJ L 93, 17.4.1968, p. 15. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). (4) OJ L 157, 10.6.1992, p. 1. Directive as last amended by Directive 2003/61/EC. (5) OJ L 193, 20.7.2002, p. 12. Directive as last amended by Directive 2003/61/EC. (6) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Regulation (EC) No 1829/2003. (7) OJ L 193, 20.7.2002, p. 60. Directive as last amended by Directive 2003/61/EC. (8) OJ L 193, 20.7.2002, p. 74. Directive as last amended by Directive 2003/61/EC. (9) http://europa.eu.int/comm/food/plant/call2004/index_en.htm. ANNEX Trials and tests to be carried out in 2005 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Beta vulgaris (sugar beet) NAK Emmeloord (NL) Varietal identity and purity (field) External seed quality (laboratory) 100 21 413 17 130 Fodder plants (Agrostis spp., D. glomerata L., Festuca spp., Lolium spp., Phleum spp., Poa spp.) including mixtures (1) CLO Merelbeke (B) Varietal identity and purity (field) External seed quality (laboratory) 250 23 467 18 774 NAK Emmeloord (NL) Varietal identity and purity (field) External seed quality (laboratory) 250 19 941 15 953 NIAB Cambridge (UK) Varietal identity and purity (field) External seed quality (laboratory) 250 27 381 21 904 Vicia (V. Faba, V. pannonica, V. sativa and V. villosa) NIAB Cambridge (UK) Varietal identity and purity (field) External seed quality (laboratory) 60 16 716 13 373 Triticum durum (durum wheat) AGES Vienna (A) Varietal identity and purity (field) External seed quality (laboratory) 60 17 578 14 062 Zea mays OMMI Budapest (HU) Varietal identity and purity (field) External seed quality (laboratory) 100 15 763 12 611 Potato ENSE Milano (I) Varietal identity and purity Plant health (field) Plant health (ringrot/brown rot/pstv) (laboratory) 300 89 773 71 818 Linum usitatissimum NAK Emmeloord (NL) Varietal identity and purity (field) External seed quality (laboratory) 100 19 660 15 728 UKSUP Bratislava (SK) Varietal identity and purity (field) External seed quality (laboratory) 100 23 746 18 997 Vegetables (Cichorium endivia L.  endive, Lactuca sativa L.  lettuce and Petroselinum crispum (Miller) Nyman ex A. W. Hill-parsley) GNIS-SOC Paris (F) Varietal identity and purity (field) External seed quality (laboratory) 100 36 806 29 445 Capsicum annuum OMMI Budapest (HU) Varietal identity and purity (field) External seed quality (laboratory) 80 31 676 25 340 Asparagus officinalis (1) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 36 227 28 982 Vitis vinifera ENTAV Le Grau du Roi (F) Varietal identity and purity (field) Plant health (field) Plant health (laboratory) 150 47 700 38 160 ISV Conegliano (I) Varietal identity and purity (field) Plant health (field) Plant health (laboratory) 150 37 545 30 036 TOTAL COST 372 313 Trials and tests to be carried out in 2006 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Fodder plants (Agrostis spp., D. glomerata L., Festuca pp., Lolium spp., Phleum spp., Poa spp.) including mixtures (2) CLO Merelbeke (B) Varietal identity and purity (field) External seed quality (laboratory) 250 23 905 19 124 NAK Emmeloord (NL) Varietal identity and purity (field) External seed quality (laboratory) 250 15 145 12 116 NIAB Cambridge (UK) Varietal identity and purity (field) External seed quality (laboratory) 250 27 382 21 906 Asparagus officinalis (2) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 36 227 28 982 TOTAL COST 82 128 Trials and tests to be carried out in 2007 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Asparagus officinalis (3) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 36 227 28 982 TOTAL COST 28 982 Trials and tests to be carried out in 2008 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Asparagus officinalis (4) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 36 227 28 982 TOTAL COST 28 982 Trials and tests to be carried out in 2009 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Asparagus officinalis (5) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 36 227 28 982 TOTAL COST 28 982 (1) Trial and tests lasting more than one year. (2) Trial and tests lasting more than one year. (3) Trial and tests lasting more than one year. (4) Trial and tests lasting more than one year. (5) Trial and tests lasting more than one year.